UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6671


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KJUDA HA, a/k/a Juda Ha,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:18-cr-00107-TDS-1; 1:20-
cv-00469-TDS-JEP)


Submitted: August 24, 2021                                        Decided: August 27, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kjuda Ha, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kjuda Ha seeks to appeal the district court’s order adopting the magistrate judge’s

recommendation to grant an extension of time to reply and to deny his motion to strike.

Ha’s 28 U.S.C. § 2255 action remains pending in the district court. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The order Ha seeks to appeal is neither a final order

nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for

lack of jurisdiction.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              DISMISSED




                                            2